The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                  Wednesday, January 28, 2015

                                       No. 04-15-00027-CR

                            Linda MARTINEZ a/k/a Linda Ramirez,
                                        Appellant
                                           v.
                                   The STATE of Texas,
                                         Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9653
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
        In our January 21, 2015 order, we noted the trial court’s certification in this appeal states
that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” We
suspended the appellate deadlines and ordered Appellant to file “a certification that shows the
defendant has a right of appeal.” TEX. R. APP. P. 25.2(d); see Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).
       On January 26, 2015, the Bexar County District Clerk filed a supplemental clerk’s record
containing an order from the trial court granting Appellant’s request for permission to appeal.
       We REINSTATE the appellate deadlines. The reporter’s record is due February 25,
2015. See TEX. R. APP. P. 35.1(a) (deadline after motion for new trial).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court